           Case 1:19-cv-10378-JMF Document 68 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PHILIP MORRIS CAPITAL CORPORATION, et al.,                             :
                                                                       :
                                    Plaintiffs,                        :     19-CV-10378 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
NATIONAL RAILROAD PASSENGER                                            :
CORPORATION,                                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         The initial pretrial conference — currently scheduled for March 31, 2021 — is hereby
RESCHEDULED to April 6, 2021, at 4:00 p.m. In light of the COVID-19 situation, the Court
will not hold the upcoming conference in person. Counsel should submit their proposed case
management plan and joint letter by the Thursday prior to the conference, as directed in the
Court’s earlier Scheduling Order. In their joint letter, the parties should also indicate whether
they can do without a conference altogether. If so, the Court may enter a case management plan
and scheduling order and the parties need not appear. If not, the Court will hold the initial
conference by telephone, albeit perhaps at a different time. To that end, counsel should indicate
in their joint letter dates and times during the week of the conference that they would be
available for a telephone conference. In either case, counsel should review and comply with the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: March 22, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
